ORDER DENYING TRANSFER
SARAH S. VANCE, Chair
Before the Panel: * Common defendant United Collection Bureau, Inc. (UCB) moves under 28 U.S.C. § 1407 to centralize five actions in the Northern District of Ohio. The actions, which are listed on the attached Schedule A, are pending in three districts. The Panel has been informed of three additional related federal actions.
Plaintiffs in the Western District of North Carolina Abplanalp, Northern District of Ohio Compton, and Middle District of Pennsylvania Dickson and Ehrhart actions oppose centralization. Plaintiff in the Northern District of Ohio Meredith action neither supports nor opposes centralization.
On the basis of the papers filed and the hearing session held, we deny UCB’s motion. These actions share certain factual issues arising from allegations that UCB violated the Telephone Consumer Protection Act and, in some cases, the Fair Debt Collection Practices Act and state statutory law, by using an automatic telephone dialing system or an artificial or prerecorded voice to make debt collection calls to plaintiffs’ cell phones without their consent. These factual issues, while common, appear to be relatively straightforward, and discovery is unlikely to be unusually burdensome or time-consuming. In con*1365trast, the amount of individualized discovery into such matters as the number of calls each plaintiff received, the process and documentation involved in the obtaining (or revocation) of consent, and the timing and circumstances thereof seems likely to be quite significant.
The procedural posture of the actions also counsels against centralization.- In the Northern District of Ohio Compton action, the discovery cutoff is February 1, 2017, and in the Middle District of Pennsylvania Dickson action, the cutoff is February 28, 2017. Centralization at this juncture thus appears unlikely to produce significant efficiencies.1
Finally, the limited number of involved counsel suggests that cooperation and informal coordination are practicable.2 UCB is represented in all actions by Troutman Sanders, LLP; plaintiffs in three actions (Northern District, of Ohio Compton and Middle District of Pennsylvania Dickson and Ehrhart) are represented by Kimmel & Silverman, P.C.; and plaintiffs in the three potential tag-along actions are represented by Hyslip & Taylor, LLC LPA.
IT IS THEREFORE ORDERED that the motion for centralization of these actions is denied.
SCHEDULE A
MDL No. 2759 — IN RE: UNITED COLLECTION BUREAU, INC., TELEPHONE CONSUMER PROTECTION ACT (TCPA) LITIGATION
Western District of North Carolina
ABPLANALP v. UNITED COLLECTION BUREAU, INC., C.A. No. 3:15-00203
Northern District of Ohio
MEREDITH v. UNITED COLLECTION BUREAU, INC., C.A. No. 1:16-01102
COMPTON v. UNITED COLLECTIONS BUREAU, INC., C.A. No. 3:16-01234
Middle District of Pennsylvania
DICKSON v. UNITED COLLECTION BUREAU, INC., C.A. No. 1:16-01387
EHRHART v. UNITED COLLECTION BUREAU, INC., C.A. No. 3:16-01519

 One or more Panel members who could be members of the putative class in this litigation have renounced their participation in that class and have participated in this decision.


. See, e.g., In re: Credit Prot. Ass’n, L.P., Tel. Consumer Prot. Act. (TCPA) Litig., 190 F.Supp.3d 1342, 1343 (J.P.M.L. 2016) (denying centralization, in part because of the procedural disparity of the subject actions); In re: Lifewatch, Inc., Tel. Consumer Prot. Act. (TCPA) Litig., 140 F.Supp.3d 1342, 1343 (J.P.M.L. 2015) (same).


. See, e.g., In re: Cordarone (Amiodarone Hydrochloride) Mktg., Sales Practices & Prods. Liab. Litig., 190 F.Supp.3d 1346, 1347 (J.P.M.L. June 2, 2016).